Case 16-04537-hb             Doc 43       Filed 04/09/19 Entered 04/09/19 12:18:10           Desc Main
                                          Document      Page 1 of 8




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF SOUTH CAROLINA


    In Re:
                                                                                  Case Number 16-04537
    Miriam LaRosa Edwards                                                               Chapter 13




                                                Debtor(s)

    1755 Rosewell Drive
    Rock Hill, SC 29732

    Last four digits of Social-Security or Individual
    Tax-Payer-Identification (ITIN) No(s).,
    xxx-xx-9946




TO: ALL CREDITORS AND PARTIES IN INTEREST

         YOU ARE HEREBY NOTIFIED that Miriam LaRosa Edwards is applying for approval to sell
the property of the debtor’s estate described below free and clear of all liens and encumbrances according
to the terms of and conditions stated below.

         TAKE FURTHER NOTICE that any response, return, and/or objection to this application, should
be filed with the Court no later than Twenty-one (21) days from the day of service to the application and a
copy simultaneously served on all parties in interest.

        TAKE FURTHER NOTICE that no hearing will be held on this application unless a response,
return and/or an objection is timely filed and served, in which case the Court will conduct a hearing on
May 9, 2019, at 10:30 am, at 201 Magnolia Street, Spartanburg, South Carolina 29306

TYPE OF SALE: Private

PROPERTY TO BE SOLD: 1755 Rosewell Dr. Rock Hill, SC 29732

PRICE: $131,000

APPRAISAL VALUE: No current appraisal is available

BUYER: Alik Khlebopros

PLACE AND TIME OF SALE: At the office of the buyer’s attorney within a reasonable time following
the entry of an order approving this motion.
Case 16-04537-hb          Doc 43      Filed 04/09/19 Entered 04/09/19 12:18:10                 Desc Main
                                      Document      Page 2 of 8


SALES AGENT/AUCTIONEER/BROKER: No sales agent is anticipated at this time.

COMPENSATION TO             SALE     AGENT/AUCTIONEER/BROKER/ETC.: No Commissions are
anticipated to be paid.

ESTIMATED TRUSTEE’S COMMISSION ON SALE: None

LIENS/MORTGAGES/SECURITY INTEREST ENCUMBERING PROPERTY:
Selene Finance, LP with an approximate payoff of $120,000 to be paid in full at closing.
Cedar Management Group with an approximate balance of $300 owed to be paid in full at closing.

DEBTOR’S EXEMPTION: $53,200

PROCEEDS ESTIMATED TO BE PAID TO ESTATE: None

         Applicant is informed and believes that is would be in the best interest of the estate to sell said
property by private sale. Applicant also believes that the funds to be recovered for the estate from the sale
of said property justify its sale and the filing of this application.

        The Court may consider additional offers at any hearing held on this notice and application for
sale. The Court may order at any hearing that the property be sold to another party on equivalent or more
favorable term.

         The Trustee or debtor, as applicable, may seek sanctions or other similar relief against any party
filing a spurious objection to this notice and application.

        WHEREFORE, applicant requests the Court issue an order authorizing sale of said property and
such other and further relief as may be proper.


Rock Hill, SC                                             /s/ F. Lee O’Steen
April 9, 2019                                             F. Lee O’Steen
                                                          O’Steen Law Firm, LLC
                                                          D.C. # 08032
                                                          P.O. Box 36534
                                                          Rock Hill, SC 29732
                                                          (803) 327-5300 phone
                                                          (803) 327-5250 Fax
                                                          Lee@OsteenLawFirm.com
Case 16-04537-hb             Doc 43       Filed 04/09/19 Entered 04/09/19 12:18:10            Desc Main
                                          Document      Page 3 of 8




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF SOUTH CAROLINA


    In Re:
                                                                                    Case Number 16-04537
    Miriam LaRosa Edwards                                                                 Chapter 13




                                                Debtor(s)

    1755 Rosewell Drive
    Rock Hill, SC 29732

    Last four digits of Social-Security or Individual
    Tax-Payer-Identification (ITIN) No(s).,
    xxx-xx-9946




    MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS AND MEMORANDUM



        The undersigned, as attorney for the debtor moves to sell property free and clear of liens. The
debtor moves to sell lot and improvements located at 1755 Rosewell Dr. Rock Hill, SC 29732, pursuant
to 11 U.S.C. 363 and Bankruptcy Rule 6004. The debtor believes that the buyer is a good faith purchaser.
The debtor further believes that this sell is in the best interest of the estate.
        Wherefore, debtor(s) pray that the Court will grant this motion and allow the debtor to sell lot and
improvements located at 1755 Rosewell Dr. Rock Hill, SC 29732free and clear of liens.




Rock Hill, SC                                                 /s/ F. Lee O’Steen
April 9, 2019                                                 F. Lee O’Steen D.C. # 08032
                                                              O’Steen Law Firm, LLC
                                                              P.O. Box 36534
                                                              Rock Hill, SC 29732
                                                              (803) 327-5300 phone
                                                              (803) 327-5250 Fax
                                                              Lee@OsteenLawFirm.com
Case 16-04537-hb             Doc 43       Filed 04/09/19 Entered 04/09/19 12:18:10              Desc Main
                                          Document      Page 4 of 8




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF SOUTH CAROLINA


    In Re:
                                                                                    Case Number 16-04537
    Miriam LaRosa Edwards                                                                 Chapter 13




                                                Debtor(s)

    1755 Rosewell Drive
    Rock Hill, SC 29732

    Last four digits of Social-Security or Individual
    Tax-Payer-Identification (ITIN) No(s).,
    xxx-xx-9946




                                           CERTIFICATE OF SERVICE

        I hereby certify that a copy of the within MOTION TO SELL PROPERTY FREE AND
CLEAR OF LIENS AND MEMORANDUM was duly served upon the parties below named, by
depositing said papers in the United States Mail at Rock Hill, South Carolina, on this date, with first class
postage duly affixed and a return address clearly indicated on said envelope to the address below as
indicated.

IRS                                                         US Department of Justice
P.O. Box 21126                                              P.O. Box 141989
Philadelphia, PA 19114                                      Washington, DC 20044

US Attorney For SC for the IRS                              US Trustee
1441 Main St. Suite 500                                     1835 Assembly St.
Columbia, SC 29201                                          Suite 953
                                                            Columbia, SC 29201
Chapter 13 Trustee by Electronic Notice Only                No Closing Attorney




Date April 9, 2019                                          O’Steen Law Firm, LLC
                                                            /S/ F. Lee O’Steen
                                                            F. Lee O’Steen
                                                            District Court Id. # 08032
Case 16-04537-hb   Doc 43   Filed 04/09/19 Entered 04/09/19 12:18:10   Desc Main
                            Document      Page 5 of 8


                                          P.O. Box 36534
                                          Rock Hill, SC 29732
                                          (803) 327-5300
                                          (803) 327-5250 Fax
                                          Lee@OsteenLawFirm.com
                                          Attorney for the Debtor
Label Matrix for Case    16-04537-hb
                  local noticing       Doc 43AshleyFiled  04/09/19
                                                     Funding Services, LLCEntered    04/09/19 12:18:10
                                                                           its successors      Ashley FundingDesc   Main
                                                                                                              Services, LLC its successors
0420-7                                             Document           Page
                                             assigns as assignee of Laboratory6  of 8          assigns as assignee of Syndicated
Case 16-04537-hb                              Corporation of America Holdings                    Office Systems, Inc.
District of South Carolina                    Resurgent Capital Services                         Resurgent Capital Services
Spartanburg                                   PO Box 10587                                       PO Box 10587
Tue Apr 9 12:15:41 EDT 2019                   Greenville, SC 29603-0587                          Greenville, SC 29603-0587
Bank Of America                               Bank Of America                                    Bank of America
4909 Savarese Cir                             Nc4-105-03-14                                      PO Box 539016
Tampa FL 33634-2413                           Po Box 26012                                       Atlanta GA 30353-9016
                                              Greensboro NC 27420-6012


Bank of America, N.A.                         Christopher K Baxter                               Carolinas Healthcare System
P.O. Box 31785                                Marinosci & Baxter                                 PO Box 32861
Tampa, FL 33631 - 3785                        14643 Dallas Parkway                               Charlotte NC 28232-2861
                                              Suite 750
                                              Dallas, TX 75254-8884

Cedar Management Group                        Citibank / Sears                                   Citibank / Sears
PO Box 26844                                  Citicorp Credit Services/Attn: Centraliz           Po Box 6283
Charlotte NC 28221-6844                       Po Box 790040                                      Sioux Falls SD 57117-6283
                                              Saint Louis MO 63179-0040


Comenity Bank/nwyrk&co                        Comenity Bank/nwyrk&co                             Miriam LaRosa Edwards
220 W Schrock Rd                              Po Box 18215                                       1755 Rosewell Drive
Westerville OH 43081-2873                     Columbus OH 43218                                  Rock Hill, SC 29732-8478



Equifax Information Services LLC              Experian                                           FHA
PO Box 740256                                 PO Box 2002                                        451 7th Street SW
Atlanta GA 30374-0256                         Allen TX 75013-2002                                Washington DC 20410-0001



Family Trust Federal Credit Union             (p)FARMERS FURNITURE                               Fedloan Servicing
PO Drawer 10233                               ATTN CORPORATE CREDIT DEPT                         P.O. Box 69184
Rock Hill SC 29731-0233                       PO BOX 1140                                        Harrisburg PA 17106-9184
                                              DUBLIN GA 31040-1140


Fedloan Servicing                             George Conits                                      Gretchen D. Holland
Po Box 60610                                  U.S. Attorney General Office                       Ch. 13 Trustee Office
Harrisburg PA 17106-0610                      55 Beattie Place, Suite 700                        20 Roper Corners Circle, Suite C
                                              Greenville SC 29601-2168                           Greenville, SC 29615-4889


Innovation Appartment Homes                   Internal Revenue Service                           MAF Collection Srvs
75 innovation Drive                           Centralized Insolvency Operations                  Po Box 173025
Greenville SC 29607-5291                      P.O. Box 7346                                      Tampa FL 33672-1025
                                              Philadelphia PA 19101-7346


MAF Collection Srvs                           Travis E. Menk                                     Midland Funding, LLC
Po Box 2842                                   Brock & Scott, PLLC                                Midland Credit Management, Inc. as
Tampa FL 33601-2842                           8757 Red Oak Blvd.                                 agent for Midland Funding, LLC
                                              Suite 150                                          PO Box 2011
                                              Charlotte, NC 28217-3977                           Warren, MI 48090-2011
Navient         Case 16-04537-hb        Doc 43Navient
                                                   Filed 04/09/19 Entered 04/09/19 12:18:10      Desc Main
                                                                                    Navient PC Trust
123 S Justison St Ste 30                           Document
                                              Attn: Claims Dept  Page 7 of 8        c/o Navient Solutions, Inc.
Wilmington DE 19801-5363                      Po Box 9500                                    PO BOX 9640
                                              Wilkes-Barr PA 18773-9500                      Wilkes-Barre, PA 18773-9640


North Carolina Department of Revenue          F. Lee O’Steen                                 ONEMAIN
Angela C. Fountain Bankruptcy Manager         O’Steen Law Firm, LLC                          PO BOX 3251
Collections Examination Division              PO Box 36534                                   EVANSVILLE, IN 47731-3251
P.O. Box 1168                                 Rock Hill, SC 29732-0509
Raleigh NC 27602-1168

PRA Receivables Management LLC                (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Quantum3 Group LLC as agent for
POB 41067                                     PO BOX 41067                                   Comenity Bank
Norfolk, VA 23541-1067                        NORFOLK VA 23541-1067                          PO Box 788
                                                                                             Kirkland, WA 98083-0788


(p)REPUBLIC FINANCE LLC                       Rise Credit                                    Rise Credit
282 TOWER RD                                  4150 International Plaza                       Customer Support
PONCHATOULA LA 70454-8318                     Fort Worth TX 76109-4892                       Po Box 101808
                                                                                             Fort Worth TX 76185-1808


Selene Finance, LP                            South Carolina Attorney General                South Carolina Department of Revenue
9990 Richmond Avenue                          Honorable Alan Wilson                          P.O. Box 12265
Suite 400 South                               P.O. Box 11549                                 Columbia SC 29211-2265
Houston, Texas 77042-4546                     Columbia SC 29211-1549


(p)SPRINGLEAF FINANCIAL SERVICES              Synchrony Bank/Walmart                         Synchrony Bank/Walmart
P O BOX 3251                                  Po Box 965024                                  Po Box 965064
EVANSVILLE IN 47731-3251                      El Paso TX 79998                               Orlando FL 32896-5064



Terance Crosby                                The Charlotte-Mecklenburg Hospital Authority   Trans Union Corporation
75 Inovation Drive                            PO BOX 71108                                   PO Box 2000
appt. 7115                                    CHARLOTTE, NC 28272-1108                       Crum Lynne PA 19022
Greenville SC 29607-5291


US Trustee’s Office                           U.S. Department of Education                   U.S. Department of Justice
Strom Thurmond Federal Building               c/o FedLoan Servicing                          950 Pennsylvanie Avenue, NW
1835 Assembly St.                             P.O. Box 69184                                 Washington DC 20530-0001
Suite 953                                     Harrisburg, PA 17106-9184
Columbia, SC 29201-2448

US Attorney For SC                            US Bank National Association, not in its ind   York County Clerk of Court
1441 Main Street                              9990 Richmond Ave Suite 400 South              PO Box 649
Columbia SC 29201-2862                        Houston, tx 77042-4546                         York SC 29745-0649



York County Master in Equity
PO Box 627
York SC 29745-0627
                Case 16-04537-hb            Doc 43       Filed 04/09/19 Entered 04/09/19 12:18:10                      Desc Main
                                                         Document      Page 8 of 8
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Farmers Furniture                                    (d)Farmers Furniture                                 (d)Farmers Furniture
Attn: Corporate Credit                               Attention Bankruptcy                                 Po Box 1140
P.O. Box 1140                                        Po Box 1140                                          Dublin GA 31040
Dublin, GA 31040                                     Dublin GA 31040


(d)Farmers Furniture - Easley, SC                    (d)Farmers Home Furniture                            Portfolio Recovery Associates, LLC
Attn: Corporate Credit                               5501 Calhoun Memorial Hwy                            POB 41067
P.O. Box 1140                                        Easley SC 29640                                      Norfolk, VA 23541
Dublin, GA 31040


Republic Finance                                     (d)Republic Finance LLC                              Springleaf Financial
3071 Highway 21 Bypass Ste 108                       1140 Roma Ave                                        572 John Ross Pkwy Ste 1
Fort Mill SC 29715                                   Hammond, LA 70403                                    Rock Hill SC 29730




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bank of America N.A.                              (u)Wilmington Trust, not in its individual ca        End of Label Matrix
                                                                                                          Mailable recipients    57
                                                                                                          Bypassed recipients     2
                                                                                                          Total                  59
